Exhibit 99.1 Monday, October 31, 2016 HomeTown Bankshares Corporation Reports Strong Growth YTD Revenues up 10% over 2015 ● Solid Operating Performance o Q3 Core Revenue of $5.7 million, up 10% from $5.2 million in 2015 o Net Income for Q3 of $903,000 for 2016 vs. $855,000 for 2015 o Q3 Net Income available to common shareholders of $903,000 increased 40% or $258,000 due mostly to the elimination of a $210,000 preferred stock dividend with the Company’s conversion of outstanding preferred stock to common stock on June 29, 2016 o Diluted EPS of $0.16 for the third quarter of 2016 vs. $.15 per share for Q3 of 2015 o YTD Core Revenue of $16.3 million, up $1.3 million or 9% over 2015 o Core noninterest Income thru third quarter 2016 up 11% over prior year 2015 o Earnings for the first nine months of $1.93 million vs. $2.49 million in 2015 due to non-recurring charge(s) in Q2 of 2016. ● Strong Loan and Deposit Growth o Total Loans of $404 Million at September 30, 2016 ■ Up $37 million or 13% annualized for the first three quarters of 2016 ■ Up $44 million or 12% since September 30, 2015 o Core Deposits of $398 Million at September 30, 2016 ■ Increased $43 million or 12% for the first three quarters of 2016 ■ Increased $47 million or 13% since September 30, 2015 o Year-over-year Non-Core Deposits were favorably reduced by 18% ● Credit Quality Remains Strong o Q3 annualized net charge-offs of 0.02% vs. 0.00% in Q3 2015 o YTD net annualized charge-offs of 0.25% vs. .01% of for 2015 o Non-performing assets to total assets improved to 1.03% vs. 1.51% in 2015 o Including restructured loans, non-performing assets were 2.25% of total assets at September 30, 2016 vs. 2.89% in 2015 o Nonaccrual loans remained low at 0.23% of total loans at September 30, 2016 vs. 0.12% of total loans at September 30, 2015 o Past due accruing loans also remained at historical low levels of 0.12% of total loans at September 30, 2016 vs. 0.37% at September 30, 2015 ● Well Capitalized with Improved Capital Ratios o At September 30, 2016, Total Risk-Based Capital amounted to 12.9% with Tier 1 Risk-Based Capital of 12.1% and a Tier 1 Leverage Ratio of 10.6% vs. 12.1%, 11.3%, and 9.7%, respectively, in 2015 o Return on Assets (ROA) of 0.70% for the third quarter and 0.52% for the first nine months of 2016 vs. 0.74% and .75%, respectively, for 2015 o Return on Equity (ROE) of 7.54% for the third quarter and 5.45% for the first nine months of 2016 vs. 7.54% and 7.51%, respectively, for 2015 o Efficiency Ratio of 71.0% for the first nine months of 2016 vs. 71.02% for 2015 1|Page News Release FOR IMMEDIATE RELEASE For more information contact: Susan K. Still, President and CEO, (540) 278-1705 Vance W. Adkins, Executive Vice President & CFO, (540) 278-1702 HomeTown Bankshares Corporation Reports Continued Strong Growth through the Third Quarter of 2016 Roanoke, VA (October 31, 2016) – HomeTown Bankshares Corporation, the parent company of HomeTown Bank, generated net income of $903,000, a 6% increase for the third quarter ended September 30, 2016 on a 10% increase in revenues over a comparable period in 2015. Net income available to common shareholders increased 40% over the third quarter of 2015 mostly due to the elimination of preferred dividends of $210,000 beginning July 1, 2016. The elimination of dividends resulted from the Company’s conversion of preferred stock to common stock on June 29, 2016. A net profit of $0.16 per diluted common share was realized for the third quarter of 2016 vs. $0.15 per diluted common share for the third quarter of 2015, after being restated for a 4% stock dividend distributed on July 11, 2016. Net income for the first nine months of 2016 amounted to $1.52 million or $0.26 per diluted common share. Net income was $340,000 less than the $1.86 million or $0.44 per diluted common share that was earned during the first nine months of 2015, after being restated for the 4% stock dividend. The reduction in year-to-date earnings was mostly due to an expiration of stock options in April of this year as well as provisions for loan losses being made during 2016 vs. no provision in 2015. Core non-interest income increased 18% to $792,000 in the third quarter of 2016 and amounted to $2.06 million for the nine months ended September 30, 2016 vs. $669,000 and $1.86 million, respectively, during the same period of 2015. The primary growth in non-interest income was revenue generated from continued strong core checking account growth during 2016 as well as a strong increase in mortgage lending and merchant services during the third quarter and year-to-date. 2|Page “We are very pleased with the strong growth in revenues and net income available to shareholders during the third quarter of 2016 with the elimination of preferred dividends on July 1, 2016, stated Susan Still, President and CEO. “Continued, strong growth in core deposits and the loan portfolio coupled with a sizable increase in non-interest income contributed to the improvement in earnings.” she continued. Revenue Total core revenue for the third quarter was up 10% to $5.7 million while total core revenue for the nine months ended September 30, 2016 up 9% to $16.3 million, $1.3 million ahead of the first nine months of 2015. Higher core revenues reflected increases in both net interest income and non-interest income and exclude gains on sales of investments. Growth in commercial lines and loans, commercial real estate loans, personal lines and loans, as well as non-interest income from treasury and merchant services, title insurance and mortgage income contributed to the increase in total revenue. Net Interest Income Net interest income in the third quarter 2016 increased $215,000 to $4.11 million over the third quarter of 2015 with a $154,000 increase from $3.96 million earned from the second quarter of 2016. Net interest income was up $544,000 to $12.0 million or 5% for the first nine months of 2016 vs. $11.4 million over a comparable period in 2015. Higher loan volume helped to offset lower interest rates on loans and increased sub-debt interest expense for the first three quarters of 2016. As anticipated, the cost of our $7.5 million capital raise in December 2015 has had a near-term impact on earnings and our net interest margin while the continued growth in interest income from new loans and investments surpasses the interest expense incurred. Accordingly, a 6 basis point decline was realized in the net interest margin during the third quarter of 2016 from 3.55% in the second quarter to 3.49% at September 30, 2016 with a year-over-year decline of 28 basis points from 3.77% for the first nine months of 2015 vs. 3.49% at September 30, 2016. Noninterest Income Core noninterest income increased 18% to $792,000, net of securities gains, in the third quarter 2016 while noninterest income of $2.1 million was realized for the first nine months of 2016, up 11% from $1.9 million realized for the a comparable period in 2015, also net of securities gains. The primary increase for 2016 was continued growth in service charges from new deposit relationships, ATM and interchange income, title insurance, merchant income, and mortgage income. Noninterest Expense Noninterest expense increased $149,000 in the third quarter 2016 from the prior quarter due primarily to a 23% reduction in deferred loan costs from the prior quarter. Noninterest expense increased during the first nine months of 2016 compared to 2015 due primarily to cost increases in salaries and benefits for additions to our two new lines of business, Private Wealth and Merchant Services, in addition to increased staffing to support new account growth. 3|Page Balance Sheet Total assets grew to $508 million at September 30, 2016 from $479 million at December 31, 2015. The capital ratios improved from the increase in earnings and remained well above regulatory standards for well-capitalized banks through September 30, 2016. Loans Annualized loan growth was 13% for the first nine months of 2016, a 12% increase or $44 million over the twelve months since September 30, 2015 to $404 million. Loan growth was driven by commercial real estate, commercial and industrial lines and term loans as well as consumer lines and loans. Deposits Total core deposits were up $43 million or 15% on an annualized basis for the first nine months of 2016 while core deposit growth was up $47 million or 13% over September 30, 2015. Strong core deposit growth was achieved again in 2016 by strong growth in commercial and consumer banking relationships. Capital Total stockholders’ equity increased $2.7 million through September 30, 2016 over the previous year. HomeTown Bank’s Total capital ratio, Common equity tier 1 capital, Total risk-based capital, Tier 1 risk-based capital and Tier 1 leverage ratios were 12.1%, 12.9%, 12.1%, and 10.6%, respectively.All ratios continue to exceed the current regulatory standards for well-capitalized institutions. Book value per common share amounted to $8.30 at September 30, 2016 vs. $7.97 at September 30, 2015, on a fully diluted basis. With the conversion of HMTA Preferred Stock on June 29, 2016, capital will no longer decrease with the reduction in quarterly dividends paid of approximately $200,000 per quarter beginning July 1, 2016. Asset Quality Loan quality remained solid thru the first nine months ended September 30, 2016. Nonperforming Assets OREO balances decreased significantly - $963,000 or 18% during the first nine months 2016 and $2.4 million or 36% since September 30, 2015. This resulted in a decline in non-performing assets, excluding performing restructured loans, to 1.03% of total assets at September 30, 2016 vs. 1.51% at September 30, 2015. Non-performing assets, including restructured loans, were also down from 2.89% of total assets at September 30, 2015 to 2.25% at September 30, 2016. Past Due and Nonaccrual Loans Nonperforming loans, excluding performing, restructured loans, of $935,000 were 0.23% of total loans at September 30, 2016 vs. $436,000 or 0.12% of total loans at September 30, 2015. Past due accruing loans amounted to 0.07% of total loans at September 30, 2016 vs. 0.33% in 2015 while nonaccruals increased to .29% of total loans during the third quarter of 2016 from .15% of total loans at September 30, 2015. Net charge-offs to average loans outstanding at September 30, 2016 were very low at 0.02% for the quarter and 0.25% for the first nine months of 2016. 4|Page Allowance for Loan Losses The Company’s Allowance for Loan Losses amounted to $3.54 million or .88% of total loans at September 30, 2016 vs. $3.30 million and 0.90% of total loans at December 31, 2015, and $3.31 million and .92% of total loans at September 30, 2015. “The level of bank owned real estate was reduced significantly during the first nine months of 2016 and over the past year,” stated Still. “Our ongoing focus will remain on maintaining low levels of non-performing loans and past dues and continuing to prudently reduce the level of bank owned real estate over the remainder of 2016,” she said. * * * Forward-Looking Statements: Certain statements in this press release may be “forward-looking statements.” Forward-looking statements are statements that include projections, predictions, expectations or beliefs about future events or results that are not statements of historical fact and that involve significant risks and uncertainties. Although the Company believes that its expectations with regard to forward-looking statements are based upon reasonable assumptions within the bounds of its existing knowledge of its business and operations, there can be no assurance that actual results will not differ materially from any future results implied by the forward-looking statements. Actual results may be materially different from past or anticipated results because of many factors, some of which may include changes in economic conditions, the interest rate environment, legislative and regulatory requirements, new products, competition, changes in the stock and bond markets and technology. The Company does not update any forward-looking statements that it may make. (See Attached Financial Statements for quarter ending September 30, 2016) 5|Page HomeTown Bankshares Corporation Consolidated Condensed Balance Sheets September 30, 2016; December 31, 2015; and September 30, 2015 September 30 , December 31 September 30 , In Thousands 6 5 5 (Unaudited) Assets (Unaudited) Cash and due from banks $ 21,264 $ 28,745 $ 30,377 Federal funds sold 1,033 1,329 1,675 Securities available for sale, at fair value 54,085 52,544 50,686 Restricted equity securities, at cost 2,213 2,535 2,694 Loans held for sale 294 1,643 394 Total loans 403,915 367,358 360,160 Allowance for loan losses ) ) ) Net loans 400,371 364,060 356,847 Property and equipment, net 13,543 14,008 14,658 Other real estate owned, net 4,274 5,237 6,708 Other assets Total assets $ $ $ Liabilities and Stockholders’ Equity Deposits: Noninterest-bearing $ 88,716 $ 77,268 $ 81,450 Interest-bearing 351,278 322,278 318,777 Total deposits 439,994 399,546 400,227 Federal Home Loan Bank borrowings 9,000 24,900 Subordinated notes 7,217 - Other borrowings 1,126 861 Other liabilities 1,893 1,448 Total liabilities Stockholders’ Equity: Preferred stock - 12,893 13,293 Common stock 28,781 16,801 Surplus 17,810 15,484 15,369 Retained surplus (deficit) 657 443 ) Accumulated other comprehensive income 611 396 434 Total HomeTown Bankshares Corporation stockholders’ equity 47,859 45,170 Noncontrolling interest in consolidated subsidiary 423 374 367 Total stockholders’ equity 48,282 46,391 45,537 Total liabilities and stockholders’ equity $ 507,712 $ 479,385 $ 472,973 6|Page HomeTown Bankshares Corporation Consolidated Condensed Statements of Income For the Three and Nine Months Ended September 30 , 201 6 and 201 5 Fo r the Three Months For the Nine Months Ended September 30 , Ended September 30 , In Thousands, Except Share and Per Share Data 6 5 6 5 (Unaudited) (Unaudited) (Unaudited) (Unaudited) Interest income: Loans and fees on loans $ 4,523 $ 4,173 $ 13,116 $ 12,119 Taxable investment securities 209 170 614 552 Nontaxable investment securities 93 100 295 303 Other interest income 65 46 Total interest income Interest expense: Deposits 1,629 Other borrowed funds 188 100 294 Total interest expense 776 590 2,252 1,697 Net interest income 4,114 3,899 11,953 11,409 Provision for loan losses 111 - 979 - Net interest income after provision for loan losses 4,003 3,899 10,974 11,409 Noninterest income: Service charges on deposit accounts 178 128 496 362 ATM and interchange income 176 148 491 416 Mortgage banking 251 161 607 539 Gains on sales of investment securities 43 12 257 52 Other income 187 232 468 542 Total noninterest income 835 681 2,319 1,911 Noninterest expense: Salaries and employee benefits 1,772 1,641 5,095 4,801 Occupancy and equipment expense 439 441 1,325 Advertising and marketing expense 127 198 345 607 Professional fees 135 80 352 303 (Gains), losses on sales, writedowns of other real estate owned, net - 140 91 140 Other real estate owned expense 25 35 72 105 Other expense Total noninterest expense 3,486 3,337 10,113 9,668 Net income before income taxes 1,352 1,243 3,180 3,652 Income tax expense 416 381 1,203 1,108 Net income 936 862 1,977 2,544 Less net income attributable to non-controlling interest 33 7 49 50 Net income attributable to HomeTown Bankshares Corporation 903 855 1,928 2,494 Effective dividends on preferred stock - 210 408 630 Net income available to common stockholders $ 903 $ 645 $ 1,520 $ 1,864 Basic earnings per common share $ $ 0.19* $ $ Diluted earnings per common share $ $ 0.15* $ $ 0.44* Weighted average common shares outstanding 5,763,944 3,428,085* 4,279,821 3,426,467* Diluted average common shares outstanding 5,774,086 5,668,085* 5,776,632 5,666,467* *Restated for the 4% stock dividend distributed July 11, 2016 7|Page HomeTown Bankshares Corporation Three Three Nine Nine Financial Highlights Months Months Months Months In Thousands, Except Share and Per Share Data Ended Ended Ended Ended Sep 30 Sep 30 Sep 30 Sep 30 (Unaudited) (Unaudited) (Unaudited) (Unaudited) PER SHARE INFORMATION Book value per share, basic $ $ * $ $ * Book value per share, diluted $ $ * $ $ * Earnings (loss) per share, basic $ $ * $ $ * Earnings (loss) per share, diluted $ $ * $ $ * * Restated for the 4% stock dividend distributed July 11, 2016 PROFITABILITY Return on average assets % Return on average shareholders' equity % Net interest margin % Efficiency % BALANCE SHEET RATIOS Total loans to deposits % Securities to total assets % Common equity tier 1 ratio BANK ONLY % Tier 1 capital ratio BANK ONLY % Total capital ratio BANK ONLY % Tier 1 leverage ratio BANK ONLY % ASSET QUALITY Nonperforming assets to total assets % Nonperforming assets, including restructured loans, to total assets % Net charge-offs to average loans (annualized) % Composition of risk assets: (in thousands) Nonperforming assets: Nonaccrual loans $ Other real estate owned Total nonperforming assets, excluding performing restructured loans Restructured loans, performing in accordance with their modified terms Total nonperforming assets, including performing restructured loans $ Allowance for loan losses: (in thousands) Beginning balance $ Provision for loan losses - - Charge-offs ) Recoveries 5 27 73 41 Ending balance $ Page | 8
